—Order, Supreme Court, New York County (Beatrice Shainswit, J.), entered on or about November 8, 2000, which, inter alia, denied defendant-appellant’s motion to dismiss the complaint, unanimously affirmed,, without costs.
Defendant’s motion to dismiss was properly denied. The documentary evidence relied upon by defendant, an unverified copy of a wire transfer confirmation of payment made, without information as to what the payment was for or the nature of the relationship of the parties to the transaction, does not conclusively establish a defense based on documentary evidence to plaintiffs claims as a matter of law (see, Ladenburg Thalmann & Co. v Tim’s Amusements, 275 AD2d 243, 246).
The motion court properly exercised its discretion in excusing plaintiffs delay in serving the amended complaint (see, CPLR 3012 [d]; 2005; see also, Enax v New York Tel. Co., 280 AD2d 294, 295-296). Concur — Mazzarelli, J. P., Andrias, Ellerin, Buckley and Marlow, JJ.